NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 20-2422
                                       __________


                            UNITED STATES OF AMERICA

                                             v.

                                MICHAEL NORWOOD,
                                             Appellant

                        __________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                     (D.C. Criminal Action No. 1-96-cr-00232-001)
                      District Judge: Honorable Robert B. Kugler
                      ____________________________________


                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   January 26, 2021


               Before: AMBRO, PORTER, and SCIRICA, Circuit Judges

                            (Opinion filed: January 27, 2021)

                                       ___________

                                        OPINION*
                                       ___________



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Appellant Michael Norwood appeals from an order of the United States District

Court for the District of New Jersey denying his motion for a reduction of his sentence

under Section 601(b) of the First Step Act of 2018 (“First Step Act”), Pub. L. No. 115-

391, 132 Stat. 5194 (2018). For the following reasons, we will affirm.

       In 1997, Norwood was convicted of bank robbery, armed bank robbery,

carjacking, two counts of use of a firearm in relation to a crime of violence (in violation

of 18 U.S.C. § 924(c)), and possession of a firearm by an armed career criminal. He was

sentenced to life imprisonment plus 25 years. We affirmed his conviction on direct

appeal. United States v. Norwood, 142 F.3d 430 (3d Cir. 1998). Norwood was

resentenced twice,1 most recently in 2013 to an aggregate term of 500 months’

imprisonment, after his conviction for armed robbery was subsequently vacated on

double jeopardy grounds. See ECF No. 196. At that sentencing hearing, the District

Court indicated that it was constrained by the “stacking provisions” of § 924(c), which

required a mandatory 25-year sentence for defendants, like Norwood, convicted of

multiple § 924(c) convictions in a single prosecution, see United States v. Davis, 139 S.

Ct. 2319, 2324 n.1 (2019) (citing Deal v. United States, 508 U.S. 129, 132 (1993)). See

ECF No. 202 at 25-26. We affirmed the judgment of sentence. See United States v.



1
 In 1999, the District Court granted Norwood’s motion to vacate his sentence, brought
pursuant to 28 U.S.C. § 2255, after determining that it had miscalculated his sentence
under the Sentencing Guidelines. Norwood was resentenced to 327 months plus 25
years’ imprisonment. See ECF No. 135.

                                             2
Norwood, 566 F. App’x 123 (3d Cir. 2014).

      In May 2020, Norwood sought to reduce his sentence again, this time under the

“compassionate release” provision of 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the

§ 601(b) of the First Step Act, which authorizes criminal defendants to seek reductions of

their sentences by demonstrating “extraordinary and compelling” circumstances. 2 To

support his motion for compassionate release, Norwood primarily relied on another

provision of the First Step Act, § 403, which removed the mandatory 25-year sentence for

a second or subsequent § 924(c) offense committed before the first § 924(c) conviction

was final. See Pub. L. No. 115-391, 132 Stat. at 5222, § 403(a). Congress did not make

§ 403(a) retroactive to defendants, like Norwood, who were convicted and sentenced

prior to its enactment. See Pub. L. No. 115-391, § 403(b) (applying the change only to

“any offense that was committed before the date of enactment of this Act, if a sentence

for the offense has not been imposed as of such date of enactment”); United States v.

Hodge, 948 F.3d 160, 163 (3d Cir. 2020). Norwood maintained, however, that the 15-

year disparity between his sentence and the sentence he would receive were he sentenced

today under 924(c), as amended by the FSA, is an extraordinary and compelling reason to

grant compassionate release. See United States v. McCoy, 981 F.3d 271 (4th Cir. 2020)

(holding that “the severity of defendants' sentences, coupled with the disparity between

those sentences and sentences they would receive today, constituted extraordinary and



2
  A defendant must first make a request to the BOP before filing a motion for
compassionate release. There is no dispute that Norwood exhausted his administrative
remedies before filing his motion.
                                            3
compelling reasons for relief under the First Step Act”); but see United States v. Loggins,

966 F.3d 891, 893 (8th Cir. 2020) (affirming the district court’s determination that, as a

non-retroactive change in law, § 403 did not support a finding of extraordinary or

compelling reasons for release).

       The District Court denied the motion for compassionate release. It determined

that, regardless of whether Norwood could establish “extraordinary and compelling

reasons” demonstrating his eligibility for modification of his sentence, the sentencing

factors under 18 U.S.C. § 3553(c), particularly the need to reflect the seriousness of the

offense, to provide a just punishment and to afford adequate deterrence, weighed against

reducing his sentence. This appeal ensued.

       We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion

the District Court’s determination that the sentencing factors under § 3553(a) do not

weigh in favor of granting compassionate release. United States v. Pawlowski, 967 F.3d

327, 330 (3d Cir. 2020). “[W]e will not disturb the District Court’s decision unless there

is a definite and firm conviction that it committed a clear error of judgment in the

conclusion it reached upon a weighing of the relevant factors.” Id. (quotation marks and

citation omitted).

       A district court may reduce a defendant’s term of imprisonment “after considering

the factors set forth in § 3553(a) . . . if it finds that . . . extraordinary and compelling

reasons warrant such a reduction . . . and that such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A)(i). Those sentencing factors require the courts to consider, inter alia, the

                                                4
nature and circumstances of the offense, the history and characteristics of the defendant,

the need for the sentence to reflect the seriousness of the offense, promote respect for the

law, provide just punishment, afford adequate deterrence, and protect the public from

future crimes by the defendant, and the need to avoid unwarranted sentencing disparities.

18 U.S.C. § 3553(a). Compassionate release is discretionary, not mandatory; therefore,

even if a defendant is eligible for it, a district court may deny compassionate release upon

determining that a sentence reduction would be inconsistent with the § 3553(a) factors.

See Pawlowski, 967 F.3d at 330; United States v. Jones, 980 F.3d 1098, 1102 (6th Cir.

2020) (finding no abuse of discretion where “the district court found for the sake of

argument that an extraordinary and compelling circumstance existed in Jones's case but

that the § 3553(a) factors counseled against granting compassionate release”).

       The District Court properly weighed the § 3553(a) factors in denying

compassionate release.3 It emphasized the seriousness of Norwood’s offense, particularly

the violent nature of both the armed robbery and the subsequent carjacking. The Court

noted that, although no one was killed, Norwood “put the lives of numerous individuals

in mortal peril.” ECF No. 245 at 4. The Court concluded that these serious, violent

offenses warranted a severe sentence both to provide for a just punishment and to serve




3
  Contrary to Norwood’s argument on appeal, the District Court did not deny his
compassionate release motion on the ground that § 403 of the First Step Act was not
made retroactive. The District Court merely noted that Norwood was not eligible for
relief under that provision of the Act. See ECF No. 245 at 3.

                                             5
as an adequate deterrent to would-be bank robbers and carjackers. We find no abuse of

discretion in its assessment of these factors.

       Norwood argues that the District Court failed to consider the sentencing judge’s

comments at Norwood’s 2013 resentencing expressing disapproval of the 924(c) stacking

provisions that the judge was bound to impose. We are not convinced that the District

Court did not consider these comments. In any event, although a sentencing judge’s view

“may inform whether immediate release would be consistent with [the § 3553(a)]

factors,” Palowski, 967 F.3d at 331, Norwood points to no authority requiring such

consideration. See generally United States v. Brooker, 976 F.3d 228, 238 (2d Cir. 2020)

(noting that “the sentencing court’s statements about the injustice of [defendant’s]

lengthy sentence might perhaps weigh in favor of a sentence reduction” but declining “to

suggest that [this consideration] necessarily appli[ies]”). And even if we “might

reasonably have concluded” that a sentence reduction was warranted, that conclusion

would be “insufficient to justify reversal of the district court.” Gall v. United States, 552

U.S. 38, 51 (2007).

       Finally, the District Court did not err in rejecting Norwood’s argument that his

post-conviction rehabilitation weighed in favor of a sentence reduction. The Court

properly noted that Norwood’s efforts at rehabilitation were taken into account when he

was last resentenced; at that time, the sentencing court indicated that it was imposing a

term of 500 months’ imprisonment, rather than the 627-month sentence the Government

sought, in part because Norwood had “shown some socially responsible behavior . . .

while in prison.” ECF No. 245 at 4 (citing ECF No. 202 at 26).

                                                 6
      Based on the foregoing, we conclude that the District Court did not abuse its

discretion in denying the motion for compassionate release. We therefore will affirm the

District Court’s judgment.




                                           7